          Case 16-01580         Doc 171      Filed 12/13/18 Entered 12/13/18 14:27:27                    Desc Main
                                              Document     Page 1 of 15




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                              Eastern Divsion DIVISION


    In re: YOUNG, JOHN D.                                      §    Case No. 16-01580
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 13 of the United States Bankruptcy Code was filed on 01/19/2016. The case
    was converted to one under Chapter 7 on 09/20/2016. The undersigned trustee was appointed on 09/21/2016.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          18,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      3.29
                            Bank service fees                                          209.23
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           17,787.48
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
        Case 16-01580            Doc 171        Filed 12/13/18 Entered 12/13/18 14:27:27                      Desc Main
                                                 Document     Page 2 of 15



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 09/14/2017 and the deadline for filing
    governmental claims was 09/14/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $2,550.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $2,027.42, for a
    total compensation of $2,027.422. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 11/16/2018                                     By: /s/ Eugene Crane
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                  Case 16-01580                       Doc 171        Filed 12/13/18 Entered 12/13/18 14:27:27                                   Desc Main
                                                                      Document     Page 3 of 15
                                                                Form 1
                                                                                                                                                          Exhibit A
                                            Individual Estate Property Record and Report                                                                  Page: 1

                                                             Asset Cases
Case No.:    16-01580                                                                            Trustee Name:      (330350) Eugene Crane
Case Name:         YOUNG, JOHN D.                                                                Date Filed (f) or Converted (c): 09/20/2016 (c)
                                                                                                 § 341(a) Meeting Date:       10/18/2016
For Period Ending:         11/16/2018                                                            Claims Bar Date:      09/14/2017

                                       1                                 2                      3                      4                   5                   6

                           Asset Description                          Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)            Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                       Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                 and Other Costs)

    1       17419 S 84th Ave, Tinley Park, IL 60477                   324,815.00                    72,363.50         OA                        0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            17419 S 84th Ave Tinley Park, IL 60477 Cook County -
            Amount: 15000.00; Lien: Opened 12/02/02 Last Active
            12/15/15
            17419 S 84th Ave Tinley Park, IL 60477 Cook County,
            Debtor is 50% owner
            Value $324,815.00 - Amount: 150088.00; Lien:
            Judgement lien from a lawsuit
            17419 S 84th Ave Tinley Park, IL 60477 Cook County
            Value $324,815.00 - Amount: 87363.50

    2       8400 County 0 Road, Eagle River, Wl                       200,000.00                 100,000.00           OA                        0.00                        FA
            54521-0000,
            Imported from original petition Doc# 15; Lien:
            Judgement lien from a lawsuit
            8400 County 0 Road Eagle River, Wl 54521 Vilas
            County Property in a trust under the debtor's son and
            daughter's name.
            Value $200,000.00 - Amount: 100000.00

    3       16165 Creekmont Ct., Tinley Park, IL                      130,000.00                    72,500.00         OA                        0.00                        FA
            60477-0000,
            Imported from original petition Doc# 15; Lien:
            Judgement lien from a lawsuit
            16165 Creekmont Ct. Tinley Park, IL 60477 Cook
            County
            Value $130,000.00 - Amount: 57500.00

    4       Cash                                                             200.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Cash - Amount: 200.00

    5       Checking: Marquette Bank                                         185.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Checking: Marquette Bank - Amount: 185.00

    6       Business Checking: Chase Bank                                    100.00                     60.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Business Checking: Chase Bank - Amount: 40.00

    7       Misc. Household Goods and Furniture                          1,000.00                        0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Misc. Household Goods and Furniture - Amount:
            1000.00

    8       Clothes                                                          500.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Clothes - Amount: 500.00

    9       INCORRECTLY IMPORTED ASSET -                                       0.00                      0.00                                   0.00                        FA
            Deleted (u)
            Imported from Amended Doc#: 56

   10       ASSET IMPORTED INCORRECTLY                                         0.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15

   11       ASSET IMPORTED INCORRECTLY (u)                                     0.00                      0.00                                   0.00                        FA
            Imported from Amended Doc#: 56

   12       2003 Chevrolet G3500-1 Ton-V8, 100000                        3,975.00                    1,575.00                                   0.00                        FA
            miles, Ext
            Imported from original petition Doc# 15; Exemption:
            2003 Chevrolet G3500-1 Ton-V8 100000 miles
            Extended Cargo Van 155" - Amount: 2400.00

UST Form 101-7-TFR (5/1/2011)
                  Case 16-01580                       Doc 171      Filed 12/13/18 Entered 12/13/18 14:27:27                                  Desc Main
                                                                    Document     Page 4 of 15
                                                                Form 1
                                                                                                                                                         Exhibit A
                                            Individual Estate Property Record and Report                                                                 Page: 2

                                                             Asset Cases
Case No.:    16-01580                                                                        Trustee Name:      (330350) Eugene Crane
Case Name:         YOUNG, JOHN D.                                                            Date Filed (f) or Converted (c): 09/20/2016 (c)
                                                                                             § 341(a) Meeting Date:       10/18/2016
For Period Ending:         11/16/2018                                                        Claims Bar Date:      09/14/2017

                                       1                               2                    3                      4                    5                    6

                           Asset Description                        Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                     Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                  Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                             and Other Costs)

   13       2007 Chevrolet HHR-4 Cyl., 120000                          2,575.00                      0.00                                    0.00                         FA
            miles, Wagon 4
            Imported from original petition Doc# 15; Exemption:
            2007 Chevrolet HHR-4 Cyl. 120000 miles Wagon 4D
            Panel LT - Amount: 2575.00

   14       Electric tools Hand Tools                                  1,000.00                  1,000.00                                    0.00                         FA
            Imported from original petition Doc# 15

   15       Funds in Marquette Bank Account from                           0.00                 35,000.00                              18,000.00                          FA
            Chapter 11 (u)

   15       Assets Totals (Excluding unknown values)               $664,350.00              $282,498.50                             $18,000.00                       $0.00



 Major Activities Affecting Case Closing:



                                   03/31/2018: Collecting payments from Debtor (dk)
                                   12/15: Filed MT Extend time object to discharge to Jan. 7, 2019. (dk)
                                   11/20: Order entered settling claim for bank funds; Debtor is to pay total sum of $18,000.00; $8,000 to be
                                   paid over twelve months in installments (dk)
                                   07/11: Temperature Equipment Corp filed MT for Relief on all Debtor's RE properties. Ttee has requested
                                   turnover of funds from Marquette Bank accounts (dk)
                                   06/26: MT to Revoke Order of T/O Denied. (dk)
                                   03/31/2017: Debtor filed MT to Revoke Order of Turnover of 03/09; Ttee filed response; hearing on 04/13 (dk)
                                   03/09: Order entered extending time to Obj to Discharge to 06/20 (dk)
                                   03/09/17: Orders entered; employment of CHSW&C as attorneys; compel debtor to turnover funds by 5pm
                                   March 15, and t/o books and records (dk)
                                   03/02: Motions to employ CHSW&C; Motion for T/O books, records and Marquette Bank funds filed (dk)
                                   11/29: Letters sent to CPA for Debtor's books and records; also to Chicago Land Trust office requesting land
                                   trust agreement (dk)
 Initial Projected Date Of Final Report (TFR): 02/28/2019                         Current Projected Date Of Final Report (TFR):             02/28/2019




UST Form 101-7-TFR (5/1/2011)
                   Case 16-01580                   Doc 171      Filed 12/13/18 Entered 12/13/18 14:27:27                            Desc Main
                                                                 Document     Page 5 of 15
                                                              Form 2                                                                        Exhibit B
                                                                                                                                            Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              16-01580                                         Trustee Name:                    Eugene Crane (330350)
Case Name:             YOUNG, JOHN D.                                   Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***7416                                       Account #:                       ******2600 Checking
For Period Ending: 11/16/2018                                           Blanket Bond (per case limit): $5,000,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                   4                               5                 6                    7

  Trans.    Check or         Paid To / Received From         Description of Transaction      Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                         Tran. Code       $                   $

 11/20/17     {15}       John D Young                   First payment of Compromise         1229-000          10,000.00                                  10,000.00
                                                        Settlement Approved by Court
                                                        Order entered on November 20,
                                                        2017

 11/30/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                10.00                 9,990.00
                                                        Fees

 12/29/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                13.88                 9,976.12
                                                        Fees

 01/11/18     {15}       John Young                     First two payments of $666.66 per   1229-000           1,350.00                                  11,326.12
                                                        Compromise Settlement Approved
                                                        by Court Order entered on
                                                        November 20, 2017

 01/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                17.01                11,309.11
                                                        Fees

 02/12/18     {15}       John Young                     Third payment per Compromise        1229-000              700.00                                 12,009.11
                                                        Settlement Approved by Court
                                                        Order entered on November 20,
                                                        2017

 02/13/18     101        International Sureties, Ltd.   Bond payment term 02-01-18 to       2300-000                                 3.29                12,005.82
                                                        02-01-19; Bond #016073584

 02/28/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                15.68                11,990.14
                                                        Fees

 03/19/18     {15}       John D Young                   Fourth Payment of settlement per    1229-000              700.00                                 12,690.14
                                                        Compromise order entered on
                                                        November 20, 2017

 03/30/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                17.58                12,672.56
                                                        Fees

 04/30/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                17.61                12,654.95
                                                        Fees

 05/14/18     {15}       John Young                     Fifth and sixth Payment of          1229-000           1,500.00                                  14,154.95
                                                        settlement per Compromise order
                                                        entered on November 20, 2017

 05/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                21.10                14,133.85
                                                        Fees

 06/11/18     {15}       John D Young                   Seventh Payment of settlement       1229-000              750.00                                 14,883.85
                                                        per Compromise order entered on
                                                        November 20, 2017

 06/29/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                20.26                14,863.59
                                                        Fees

 07/12/18     {15}       John D Young                   Eighth payment of settlement per    1229-000              750.00                                 15,613.59
                                                        court order November 20, 2017

 07/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                23.44                15,590.15
                                                        Fees

 08/06/18     {15}       John D Young                   Ninth Payment of Settlement per     1229-000              700.00                                 16,290.15
                                                        Court Order entered November
                                                        20, 2017

 08/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                23.97                16,266.18
                                                        Fees

                                                                                     Page Subtotals:        $16,450.00           $183.82      true


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                             ! - transaction has not been cleared
                      Case 16-01580                 Doc 171        Filed 12/13/18 Entered 12/13/18 14:27:27                                 Desc Main
                                                                    Document     Page 6 of 15
                                                               Form 2                                                                                 Exhibit B
                                                                                                                                                      Page: 2
                                               Cash Receipts And Disbursements Record
Case No.:                 16-01580                                          Trustee Name:                   Eugene Crane (330350)
Case Name:                YOUNG, JOHN D.                                    Bank Name:                      Rabobank, N.A.
Taxpayer ID #:            **-***7416                                        Account #:                      ******2600 Checking
For Period Ending: 11/16/2018                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                      4                               5                     6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

 09/06/18        {15}     John D Young                       Tenth Payment of Settlement per   1229-000               700.00                                        16,966.18
                                                             Court Order entered November
                                                             20, 2017

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      12.88                  16,953.30
                                                             Fees

 10/04/18        {15}     John D Young                       Eleventh Payment of Settlement    1229-000               700.00                                        17,653.30
                                                             per Court Order entered
                                                             November 20, 2017

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      15.82                  17,637.48
                                                             Fees

 11/06/18        {15}     John D Young                       Last Payment for Settlement per   1229-000               150.00                                        17,787.48
                                                             Court Order 11/20/2017

                                               COLUMN TOTALS                                                      18,000.00                  212.52                 $17,787.48
                                                     Less: Bank Transfers/CDs                                           0.00                   0.00
                                               Subtotal                                                           18,000.00                  212.52
        true
                                                     Less: Payments to Debtors                                                                 0.00

                                               NET Receipts / Disbursements                                      $18,000.00                 $212.52


                                                                                                                                                        false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
                 Case 16-01580              Doc 171     Filed 12/13/18 Entered 12/13/18 14:27:27                      Desc Main
                                                         Document     Page 7 of 15
                                                       Form 2                                                              Exhibit B
                                                                                                                           Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           16-01580                                 Trustee Name:                  Eugene Crane (330350)
Case Name:          YOUNG, JOHN D.                           Bank Name:                     Rabobank, N.A.
Taxpayer ID #:      **-***7416                               Account #:                     ******2600 Checking
For Period Ending: 11/16/2018                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:          $18,000.00
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $18,000.00




                                                                                                NET                   ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                                 ******2600 Checking                            $18,000.00          $212.52               $17,787.48

                                                                               $18,000.00                   $212.52        $17,787.48




UST Form 101-7-TFR (5/1/2011)
          Case 16-01580           Doc 171      Filed 12/13/18 Entered 12/13/18 14:27:27                  Desc Main
                                                Document     Page 8 of 15


                                                                                                                            Page: 1

                                                           Exhibit C
                                              Analysis of Claims Register
                                  Case:16-01580                         JOHN D. YOUNG
                                                                                   Claims Bar Date: 09/14/17


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

5S        Temperature Equipment Corporation c/o       Secured                            $244,863.50           $0.00   $244,863.50
          Kohner, Mann & Kailas, S.C.
                                                      03/21/16                           $244,863.50
          4650 North Port Washington Road
          Milwaukee, WI 53212
         <4800-000 State and Local Tax Liens (not
         included in UTC 4700))>
         , 300
         Claim is not secured as collateral is real estate that was abandoned per court order.
7         JPMorgan Chase Bank, NA Chase Records       Secured                            $145,287.01           $0.00   $145,287.01
          Center
                                                      05/10/16                           $145,287.01
          Attn: Correspondence Mail Code LA4-5555
          700 Kansas Lane
          Monroe, LA 71203
         <4800-000 State and Local Tax Liens (not
         included in UTC 4700))>
         , 300
         Claim is not secured as real estate collateral was abandoned per court order.
FEE      Eugene Crane                                 Administrative                        $2,550.00          $0.00     $2,550.00
         135 S. La Salle Street
                                                      08/09/18                              $2,550.00
         Suite 3705
         Chicago, IL 60603
         <2100-000 Trustee Compensation>
         , 200

         Crane, Simon, Clar & Dan                     Administrative                      $18,887.00           $0.00    $18,887.00
         135 S. LaSalle, Ste. 3705
                                                      11/15/18                            $18,887.00
         Chicago, IL 60603
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200

         Crane, Simon, Clar & Dan                     Administrative                          $93.60           $0.00        $93.60
         135 S. LaSalle, Ste. 3705
                                                      11/15/18                                $93.60
         Chicago, IL 60603
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 199

15       United States Trustee,                       Administrative                         $325.00           $0.00         $0.00
         <6101-000 Prior Chapter Trustee              11/17/16                                 $0.00
         Compensation >
         , 300
         Claim Withdrawn on 1/26/2017


UST Form 101-7-TFR (5/1/2011)
          Case 16-01580           Doc 171      Filed 12/13/18 Entered 12/13/18 14:27:27                Desc Main
                                                Document     Page 9 of 15


                                                                                                                          Page: 2

                                                         Exhibit C
                                               Analysis of Claims Register
                                 Case:16-01580                        JOHN D. YOUNG
                                                                                 Claims Bar Date: 09/14/17

 Claim                 Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                    Allowed          to Date        Balance

16       United States Trustee                      Administrative                         $650.00           $0.00       $650.00
         Office of the United States Trustee
                                                    01/26/17                               $650.00
         219 S. Dearborn Street, Room 873
         Chicago, IL 60604
         <6101-000 Prior Chapter Trustee
         Compensation >
         , 199
         U.S. Trustee Quarterly Fees 3rd Quarter 2016
20       IL Dept of Revenue Bankruptcy Section      Priority                              $4,916.40          $0.00     $4,916.40
         PO Box 19035
                                                    12/21/17                              $4,916.40
         Springfield, IL 62794-9035
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1        Golan & Christie, LLP c/o Robert R Benjamin, Unsecured                           $6,152.50          $0.00     $6,152.50
         Esq
                                                      01/21/16                            $6,152.50
         70 W. Madison Street
         Suite 1500
         Chicago, IL 60602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        Parkview Orthopaedic Group, S.C. Michael R. Unsecured                            $1,909.36          $0.00     $1,909.36
         Naughton
                                                     01/28/16                             $1,909.36
         P.O. Box 10
         Manhattan, IL 60442
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        Simmons First National Bank                Unsecured                             $5,783.86          $0.00     $5,783.86
         PO Box 6609
                                                    02/03/16                              $5,783.86
         Pine Bluff, AR 71611-9977
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        Monee Dental Assoc. c/o Collection         Unsecured                              $653.00           $0.00       $653.00
         Professionals Inc.
                                                    03/16/16                               $653.00
         723 First St.
         LaSalle, IL 61301
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
          Case 16-01580             Doc 171        Filed 12/13/18 Entered 12/13/18 14:27:27                          Desc Main
                                                   Document      Page 10 of 15


                                                                                                                                              Page: 3

                                                                Exhibit C
                                                  Analysis of Claims Register
                                   Case:16-01580                              JOHN D. YOUNG
                                                                                         Claims Bar Date: 09/14/17

 Claim                  Claimant Name/                      Claim Type/                     Amount Filed/            Paid            Claim
                                                                            Claim Ref
  No.                 <Category>, Priority                   Date Filed                       Allowed              to Date          Balance

5U       Temperature Equipment Corporation c/o            Unsecured                               $356,351.59            $0.00       $356,351.59
         Kohner, Mann & Kailas, S.C.
                                                          03/21/16                                $356,351.59
         4650 North Port Washington Road
         Milwaukee, WI 53212
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        CAPITAL ONE, N.A. C/O BECKET AND LEE Unsecured                                                 $55.35           $0.00                $55.35
         LLP
                                              03/28/16                                                  $55.35
         PO BOX 3001
         MALVERN, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8-3      Internal Revenue Service                         Unsecured                                      $0.00           $0.00                 $0.00
         PO Box 7346
                                                          05/24/16                                       $0.00
         Philadelphia, PA 19101
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: 07/12/2017 Amendment 8-3
         --------------------------------------------------------------------------------* * History: Details8-105/24/2016Claim #8 filed by
         Internal Revenue Service, Amount claimed: $20344.52
         Details8-207/21/2016Amended Claim #8 filed by Internal Revenue Service, Amount claimed: $561.52
         Details8-308/15/2016Amended Claim #8 filed by Internal Revenue Service, Amount claimed: $0.00
9        Schwab Legal Group LLC                           Unsecured                                $14,983.80            $0.00        $14,983.80
         303 Pearl Avenue Suite A
                                                          05/23/16                                 $14,983.80
         Oshkosh, WI 54901
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10       US DEPT OF EDUCATION CLAIMS FILING Unsecured                                              $18,972.61            $0.00        $18,972.61
         UNIT
                                             06/20/16                                              $18,972.61
         PO BOX 8973
         MADISON, WI 53708-8973
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 16-01580         Doc 171         Filed 12/13/18 Entered 12/13/18 14:27:27             Desc Main
                                                Document      Page 11 of 15


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:16-01580                       JOHN D. YOUNG
                                                                               Claims Bar Date: 09/14/17

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

11       Creditors Discount and Audit Company       Unsecured                           $1,085.56          $0.00     $1,085.56
         415 E Main St
                                                    06/20/16                            $1,085.56
         Streator, IL 61364
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

12       Auto-Owners Insurance Company              Unsecured                            $763.76           $0.00       $763.76
         P.O. Box 30278
                                                    07/06/16                             $763.76
         Lansing, MI 48909
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

13       Capital One NA c/o Becket and Lee LLP      Unsecured                             $55.35           $0.00        $55.35
         PO Box 3001
                                                    08/05/16                              $55.35
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

14       Capital One NA c/o Becket and Lee LLP      Unsecured                             $55.35           $0.00        $55.35
         PO Box 3001
                                                    08/05/16                              $55.35
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17       303 Pearl Avenue SUITE A                   Unsecured                         $14,983.80           $0.00    $14,983.80
         Oshkosh, WI 54901
                                                    06/22/17                          $14,983.80
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

18       Monee Dental Assoc.                        Unsecured                            $653.00           $0.00       $653.00
         c/o Collection Professionals Inc.
                                                    07/25/17                             $653.00
         723 First St.
         LaSalle, IL 61301
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 16-01580          Doc 171        Filed 12/13/18 Entered 12/13/18 14:27:27              Desc Main
                                                Document      Page 12 of 15


                                                                                                                         Page: 5

                                                         Exhibit C
                                              Analysis of Claims Register
                                 Case:16-01580                       JOHN D. YOUNG
                                                                                Claims Bar Date: 09/14/17

 Claim                 Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority              Date Filed                   Allowed          to Date        Balance

19       Hibu Inc. fka Yellowbook Inc.               Unsecured                         $51,610.00           $0.00    $51,610.00
         c/oRMS Bankruptcy Recovery Services
                                                     10/02/17                          $51,610.00
         PO Box 361345
         Columbus, OH 43236
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620


                                                                                       Case Total:          $0.00   $891,316.40




UST Form 101-7-TFR (5/1/2011)
      Case 16-01580        Doc 171       Filed 12/13/18 Entered 12/13/18 14:27:27                    Desc Main
                                         Document      Page 13 of 15


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                             Exhibit D


      Case No.: 16-01580
      Case Name: JOHN D. YOUNG
      Trustee Name: Eugene Crane

                                                     Balance on hand:       $                             17,787.48

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                             Claim     Allowed          Interim          Proposed
  No.                                                         Asserted     Amount       Payments to           Payment
                                                                           of Claim            Date

  5S        Temperature Equipment Corporation c/o        244,863.50      244,863.50                0.00           0.00
            Kohner, Mann & Kailas, S.C.
  7         JPMorgan Chase Bank, NA Chase                145,287.01      145,287.01                0.00           0.00
            Records Center

                                                  Total to be paid to secured creditors:       $                  0.00
                                                  Remaining balance:                           $             17,787.48

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total           Interim         Proposed
                                                                         Requested         Payments           Payment
                                                                                             to Date

  Trustee, Fees - Eugene Crane                                             2,550.00                0.00       2,027.42
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                    18,887.00                0.00      15,016.46
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                     93.60              0.00          93.60
                       Total to be paid for chapter 7 administrative expenses:                 $             17,137.48
                       Remaining balance:                                                      $                650.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total           Interim         Proposed
                                                                         Requested         Payments           Payment
                                                                                             to Date

  Prior Chapter Trustee Compensation - United States Trustee                 650.00                0.00         650.00
  Prior Chapter Trustee Compensation - United States Trustee                     0.00              0.00           0.00

                     Total to be paid for prior chapter administrative expenses:               $                650.00
                     Remaining balance:                                                        $                  0.00




UST Form 101-7-TFR(5/1/2011)
      Case 16-01580          Doc 171          Filed 12/13/18 Entered 12/13/18 14:27:27               Desc Main
                                              Document      Page 14 of 15


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $4,916.40 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments             Proposed
  No.                                                       of Claim                  to Date             Payment

  20          IL Dept of Revenue Bankruptcy                  4,916.40                     0.00                 0.00
              Section

                                                      Total to be paid for priority claims:      $             0.00
                                                      Remaining balance:                         $             0.00

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $422,458.89 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments             Proposed
  No.                                                       of Claim                  to Date             Payment

  1           Golan & Christie, LLP c/o Robert               6,152.50                     0.00                 0.00
              R Benjamin, Esq
  2           Parkview Orthopaedic Group,                    1,909.36                     0.00                 0.00
              S.C. Michael R. Naughton
  3           Simmons First National Bank                    5,783.86                     0.00                 0.00
  4           Monee Dental Assoc. c/o                          653.00                     0.00                 0.00
              Collection Professionals Inc.
  5U          Temperature Equipment                        356,351.59                     0.00                 0.00
              Corporation c/o Kohner, Mann &
              Kailas, S.C.
  6           CAPITAL ONE, N.A. C/O                             55.35                     0.00                 0.00
              BECKET AND LEE LLP
  8-3         Internal Revenue Service                            0.00                    0.00                 0.00
  9           Schwab Legal Group LLC                        14,983.80                     0.00                 0.00
  10          US DEPT OF EDUCATION                          18,972.61                     0.00                 0.00
              CLAIMS FILING UNIT
  11          Creditors Discount and Audit                   1,085.56                     0.00                 0.00
              Company
  12          Auto-Owners Insurance Company                    763.76                     0.00                 0.00
  13          Capital One NA c/o Becket and                     55.35                     0.00                 0.00
              Lee LLP
  14          Capital One NA c/o Becket and                     55.35                     0.00                 0.00
              Lee LLP
  17          303 Pearl Avenue SUITE A                      14,983.80                     0.00                 0.00
  18          Monee Dental Assoc.                              653.00                     0.00                 0.00
                          Total to be paid for timely general unsecured claims:                  $             0.00
                          Remaining balance:                                                     $             0.00

UST Form 101-7-TFR(5/1/2011)
    Case 16-01580         Doc 171           Filed 12/13/18 Entered 12/13/18 14:27:27              Desc Main
                                            Document      Page 15 of 15


            Tardily filed claims of general (unsecured) creditors totaling $51,610.00 have been allowed and
    will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
            Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                                 Allowed Amount       Interim Payments               Proposed
  No.                                                       of Claim                to Date               Payment

  19        Hibu Inc. fka Yellowbook Inc.                 51,610.00                    0.00                      0.00

                        Total to be paid for tardily filed general unsecured claims:          $                  0.00
                        Remaining balance:                                                    $                  0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments               Proposed
  No.                                                     of Claim                 to Date               Payment

                                                        None


                                                  Total to be paid for subordinated claims: $                    0.00
                                                  Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
